Citation Nr: 1512732	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  06-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for radiculopathy of the left lower extremity associated with degenerative disk disease (ddd) of the low back, for the period prior to November 21, 2012.  

2.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the left lower extremity associated with ddd of the low back, for the period beginning on November 21, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO is the Agency of Original Jurisdiction (AOJ) in this case.  

In the September 2005 decision, the AOJ granted service connection for ddd of the low back and assigned an initial disability rating of 20 percent effective October 28, 2004, the day after the date that the Veteran was separated from active service.  In October 2005, the Veteran initiated an appeal to the Board of the rating assigned.  In a June 2009 decision, the Board denied the appeal of the initial rating assigned for ddd of the low back.  

The Veteran appealed the June 2009 decision to the U.S Court of Appeals for Veterans Claims (Court).  

In September 2010, the Court granted a joint motion for partial remand (JMR1) of the Veteran and the Secretary of Veterans Affairs (the Parties), in part for the Board to provide an adequate statement of reasons and bases for its determination that the Veteran was not entitled to a separate rating for neurologic disability related to the lumbar spine.  

Following the remand from the Court, the Board remanded the case to the AOJ for additional development in February 2011 and May 2012, to address the concerns of the Court. 

In a March 2013 rating decision, the AOJ granted a 10 percent initial rating for radiculopathy of the left lower extremity associated with ddd of the low back, effective November 21, 2012, the date of a relevant VA examination.  

The case was then returned to the Board and in May 2013 the Board again remanded the case to the AOJ for additional development.  In a November 2013 decision, the Board denied the appeal as to higher ratings for ddd of the low back and for radiculopathy of the left lower extremity.  

The Veteran appealed the radiculopathy issue to the Court but abandoned the ddd of the low back issue.  

In April 2014, the Court granted a joint motion for partial vacatur and remand (JMR2) of the Parties, vacating and remanding the radiculopathy part of the November 2013 Board decision for action consistent with the terms of the JMR, notwithstanding the actions of the Board's three remands above.

During the course of this appeal, the Veteran has raised the issue of a TDIU.  For example, in June 2012, the RO received a statement from the Veteran requesting a TDIU based on his service-connected disabilities, including the ddd of the lumbar spine of which the radiculopathy issue is associated.  In a May 2008 statement the Veteran brought up difficulty in keeping employment due to his spine disability.  Because the issue of entitlement to TDIU has been raised in the context of a disagreement with an initial rating, it is part of the appeal already perfected to the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.  


FINDINGS OF FACT

1.  Beginning during service, the Veteran's ddd of the low back resulted in mild incomplete paralysis of the left sciatic nerve.    

2.  The Veteran has never had more than mild incomplete paralysis of the left sciatic nerve resulting from ddd of the low back.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent rating, but no higher, have been met for radiculopathy of the left lower extremity associated with ddd of the low back, for the period from October 28, 2004 to November 21, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2014).  

2.  The criteria for entitlement to a disability rating higher than a 10 percent for radiculopathy of the left lower extremity associated with ddd of the low back have not all been met for the period beginning on November 21, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In JMR2, the Parties agreed that in the previous decision the Board (before another VLJ) did not provide a sufficient explanation or analysis to support its finding that the Veteran's neurological symptoms were "mild" and did not discuss whether the Veteran's radiculopathy was more than "wholly sensory" in nature or entitled him to an effective date earlier than November 21, 2012 for his neurological impairment of the left lower extremity.  The terms "mild" and "wholly sensory" are significant because they are used in the criteria for rating neurological disability.  

In this regard, the Court provided the following guidance with regard to JMRs. 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney with regard to JMR2. Pursuant to the Court's guidance in Carter, the Board has focused on the terms of JMR2.  

      Merits - Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from the rating decision in which service- connection was established for ddd of the low back, of which the left lower extremity radiculopathy is a manifestation.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's ddd of the low back is rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  The General Formula directs raters that any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

The Veteran's radiculopathy is rated under 38 C.F.R. § 4.124, Diagnostic Code 8520, for incomplete paralysis of the left sciatic nerve.  The Board finds no other appropriate criteria for rating this disability.  

Those criteria provide that an 80 percent rating is assigned where there is complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2014).  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id. Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve is rated as 40, 20, and 10 percent disabling, respectively.  Id. 

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note under "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the schedule.  Rather than applying a mechanical formula, the Board evaluates all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration may be based on the collective effect of service-connected disabilities.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  


I.B.  Factual Background

Definitions found in a November 2012 VA spine examination report are helpful in understanding certain findings.  Strength of 5/5 means normal strength.  Strength of 4/5 means active movement against some resistance.  Values of 3/5, 2/5, 1/5, and 0/5 indicate lower strength.  Deep tendon reflexes of 2+ are normal, deep tendon reflexes of 1+ are hypoactive, 0 are absent, 3+ are hyperactive without clonus, and 4+ are hypoactive with clonus.  Sensory findings are listed as normal, decreased, or absent.  A positive straight leg raise test suggests radiculopathy.  

Service personnel records include a report of medical history from January 2004 in which the Veteran reported numbness down to his foot.  The medical professional provided a comment that it was not in a sciatica dermatome.  Service treatment records include findings of left lower extremity neurological symptoms.  For example, March 2004 notes document left leg symptoms and a finding of low back pain with radiculopathy.  July 2004 notes straight leg raise, especially on the left, with all strength 5+/5 and intact sensory.  

A September 2004 VA general medical examination includes a finding that the Veteran had Lasegue sign (straight leg raise) positive on the left side at 50 degrees and that sensory was intact without muscular wasting.  

VA received the Veteran's claim of entitlement to service connection for disability due to a low back condition on January 7, 2005.  

An April 2005 general medical examination report includes a finding that the Veteran had decreased sensation of the left lower extremity.  The examiner also stated that there were no neurological findings with the Veteran's disc disease.   An April 2005 VA spine examination report documents the Veteran's complaints of some numbness in both legs and lateral and medial aspects of both thighs.  Deep tendon reflexes were 1+ in the bilateral lower extremities.  Babinski was negative.  Straight leg raise caused pain in the low back and some mild pain radiating down the posterior aspect of the right thigh.  Strength was 5/5 on the right and 4/5 on the left.  The examiner stated that the Veteran's lumbar spine disability includes possibly some mild radicular symptoms.  

An April 2006 VA outpatient treatment record documents the Veteran's report of problems with his knee and low back.  He described bilateral paresthesia since a fall in Korea in 2002.  The assessment included bilateral radiculopathy.  

A June 2006 VA outpatient treatment record documents the Veteran's report of radiculopathy, greater on the left side and that his feet felt numb.  There was decreased motor strength on all muscle groups of the legs and feet at 4/5 and decreased pin response on fourth toe on the right and fourth and fifth toe of left.  Decreased pin was also noted on the left leg, non-focal to mid-thigh.  Deep tendon reflexes were 1+ throughout.  No clonus was noted and toes were downgoing.  These notes document the Veteran's report of numb feet and pain in his legs, left worse than right.  

A March 2007 VA treatment record includes an assessment of radiculopathy with regard to an MRI study.  

May 2008 VA physical therapy notes document the Veteran's report of pain in the left gluteal/sciatic area radiating down his left lower extremity.  An April 2008 VA examination report documents the Veteran's complaints of bilateral lower extremity numbness and paresthesias.  He described decreased motion, stiffness, and pain but denied fatigue, weakness, and spasms.  The severity of the pain was rated as moderate and described as dull.  Posture was normal and gait was antalgic with poor propulsion.  Motor examination was 5/5 for hip flexion and extension bilaterally and 4/5 in knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension.  Muscle tone was described as normal and no atrophy was noted.  Sensory examination noted 1/2 pinprick and light touch in the left leg at the left lateral foot.  The right leg was normal.  Reflexes were normal throughout.  The examiner concluded the Veteran had a mild to moderate lumbar spine condition with negative straight leg raise bilaterally and normal deep tendon reflexes.  The extent of radiculopathy was significant per history but physical findings were not significant other than decreased range of motion and pain.  Strength was decreased; however, the examiner opined that the Veteran's effort did not seem sincere, and that the apparent Veteran decrease in strength was out of proportion on exam. 

An April 2011 VA examination report documents that while the Veteran's legs were assessed with respect to reflex and motor function, radiculopathy was not mentioned by the examiner.  An addendum to the aforementioned examination was obtained in September 2011; however, the addendum, which was prepared by an examiner other than the individual that performed the examination, simply indicated that the examination as well as the claims file had been reviewed.  No opinion was rendered as to whether any observed neurological abnormalities, such as radiculopathy, are related to the service-connected lumbar spine disorder. 

A July 2012 VA orthopedic examination report notes the Veteran's complaints of being unable to sit or stand for long periods of time due to back pain with radiation to the lower extremities.  On examination, the Veteran was unable to complete range of motion testing because of complaints of severe pain and shaking.  There was no muscle atrophy noted on examination.  Deep tendon reflexes were 2+ in the knees and 1+ in the ankles.  After reviewing the claims file, the examiner stated that the Veteran's symptoms were out of proportion to MRI and X-ray findings.  

A July 2012 VA nerves examination report notes the Veteran's complaints of low back pain that feels like "hot broken glass" with radiation to the lower extremities.  On examination, all lower extremity nerves, to include the sciatic nerves, were normal.  After reviewing the claims file, the examiner stated that the Veteran's subjective symptoms are out of proportion to MRI findings.  The examiner also noted that review of the claims file revealed no EMG or NCV report to substantiate lumbar radiculopathy.

A November 2012 VA spine examination report documents that the Veteran had no muscle atrophy, deep tendon reflexes were 2 + for the knees and right ankle, and 1+ for the left ankle.  There was decreased sensation on the left lower leg and ankle.  Findings included that the sensation was decreased only in the left S1 dermatomal distribution.  The examiner stated that there was objective evidence of mild radiculopathy, left lower extremity.  Straight leg raising was positive on the left but not on the right.  The examination report indicates that a positive test suggests radiculopathy.   

Under a heading for radiculopathy, the examiner indicated that the Veteran had severe constant pain, severe intermittent pain, severe paresthesias and/or dysethesias, and moderate numbness of the left lower extremity.  The examiner also indicated that the Veteran had moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness of the right lower extremity.  The examiner made a finding that only the left sciatic nerve root was involved and that the right side was not affected.  The examiner also filled out a section as to the impact of his spine condition on ability to work, explaining that the Veteran could not lift more than 15 pounds, heavily push, pull, or strain, and must not bend, thus limiting many activities.  

Other treatment records reflect complaints of back pain and radiculopathy; however, these records do not contain findings which can be applied to the rating schedule and as such they are not probative on this inquiry.

      I.C.  Analysis

This evidence, overall, tends to show that the Veteran had left lower extremity radiculopathy symptoms prior to his discharge from service and those symptoms were later found to be associated with his ddd of the low back.  The April 2005 finding of possibly mild radicular symptoms shows that from the day after the date that he was discharged from active service, he had mild incomplete paralysis of the left sciatic nerve.  Therefore, the 10 percent rating for radiculopathy of the left lower extremity is warranted beginning on October 28, 2004.  

While there is significant evidence against this claim, and this grant, the Board believes that further development, beyond the considerable development of this case (as cited above), and the delays in the adjudication of this case, is simply unjustified.  

The preponderance of evidence is against a finding that he has ever had more than mild incomplete paralysis of the left sciatic nerve.  The nature of the rating criteria, expressed in terms of 'mild,' 'moderate,' and so forth, dictates that the rating is not based on quantified findings such as the degrees of motion used when evaluating orthopedic disability.  Determining whether the incomplete paralysis is mild or moderate, or for that matter more than moderate, necessarily depends on the entire disability picture presented by the objective findings, including the comments of medical professionals who examined the Veteran during any period on appeal, as well as the Veteran's reports of symptoms.  

As the evidence shows, when the medical professionals found radiculopathy they described it as possibly some mild symptoms or simply as "mild".  These descriptions the Board finds highly probative because these professionals observed/examined the Veteran and because of their expertise are familiar with the severity spectrum of neurologic symptoms and what the examination findings mean.  

Additionally, the examination findings themselves are evidence against a conclusion that he has ever had more than mild incomplete paralysis.  In this regard, the Veteran had only slightly decreased strength on the left and only decreased pin response.  

The Board has not ignored that part of this disability picture is the Veteran's reports of his symptoms or the findings of an antalgic gait with poor propulsion.  The examination reports tend to show that his reports are not as accurate as what is found on testing and the comments of the examiners as to severity.  Evidence of this are the comments that his reported symptoms were out of proportion to the diagnostic findings, such as MRI findings and that the Veteran's effort on strength testing did not appear sincere and the apparent decrease in strength was out of proportion on examination.  Thus the Veteran's reports of his symptoms and the findings of antalgic gait with poor propulsion are not afforded as much weight as the more precise findings and the examiners' comments overall.  The examination reports simply provide higher probative weight against this claim then the evidence in favor of this case.    

Also considered is the November 2012 examination report findings of severe pain and paresthesias and/or dysesthesias and moderate numbness.  At first glance one may incorrectly interpret this as showing more than mild radiculopathy on the left.  However, those left side finding must be considered along with the findings of moderate pain and paresthesias and/or dysesthesias and mild numbness on the right side and the examiner's finding that the Veteran had left radiculopathy but not right radiculopathy.  

Given these findings, the severe and moderate symptoms listed for the left side do not necessarily mean that the Veteran has more than mild radiculopathy on the left.  The examiner's finding that he has mild left radiculopathy is the most probative interpretation of these findings.  

Here, the Board does not find that the symptoms are wholly sensory as there is evidence of slightly less strength on the left on one examination and of other than normal reflexes.  That does not mean that he has more than mild incomplete paralysis of the left sciatic nerve.  The note that where the involvement is wholly sensory the rating should be mild or no more than moderate is a limitation on the rating where the involvement is wholly sensory.  It is not an instruction to assign a rating for more than mild incomplete paralysis when the involvement is not wholly sensory.  It does not follow that when the involvement is not wholly sensory there must be a finding of more than mild incomplete paralysis.  Such an understanding would read into the schedule language that is not there.  

Beyond the above, it is again important to note that there is not only significant evidence against this claim, but the Board's grant cited above.

For the reasons stated above and taking into account the sensory and non-sensory involvement, the severity of his incomplete paralysis is no more than mild for all periods on appeal.  A schedular rating higher than 10 percent must therefore be denied for all periods on appeal.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Nor is referral for extraschedular consideration warranted.  The Veteran's left lower extremity radiculopathy results in mild sensory and minimal strength and reflex deficits.  These are contemplated in both kind and degree by the schedular criteria.  This is clear from the description of complete paralysis in terms of dangling foot and loss of or weakened movement.  The Veteran has numerous other service connected disabilities - ddd of the low back with orthopedic manifestations, chronic left knee sprain with loss of motion, tinnitus, and posttraumatic stress disorder.  These disabilities are appropriately rated and there is no indication of a collective effect, when considered with the radiculopathy, that makes his disability picture an unusual or exceptional one not contemplated by the rating schedule.  

In summary, the 10 percent rating is granted for the period beginning on the day after the date that the Veteran was separated from active service until the date that the 10 percent rating is already in place but a rating higher than 10 percent is denied for all periods on appeal.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2004 and June 2006, January 2009, and March 2011.  To the extent that notice was provided after the initial adjudication of his claim by the AOJ, the Veteran has since had a meaningful opportunity to participate in the development of his claim and the AOJ readjudicated the claim as recently as March 2013, thus curing any timing defects in the notice.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided adequate examinations in this case, for example, in April 2005 and November 2012. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

An initial disability rating of 10 percent, but no higher, is granted for radiculopathy of the left lower extremity associated with ddd of the low back, for the period from October 28, 2004 to November 21, 2012, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating higher than 10 percent for radiculopathy of the left lower extremity associated with ddd of the low back, for the period beginning on November 21, 2012, is denied.  


REMAND

The AOJ denied a TDIU in a January 2007 rating decision.  Although he did not appeal that determination, in a May 2008 statement the Veteran brought up difficulty in keeping employment due to his spine disability and in June 2012 he specifically requested a TDIU including because of his ddd of the low back of which the radiculopathy issue is a manifestation.  In a July 2014 letter, the Veteran's representative contended that the Board currently has jurisdiction over the TDIU issue.  The Board agrees that it has jurisdiction over the TDIU issue.  

In that July 2014 letter, the Veteran's representative contended that any debate as to entitlement to a TDIU is moot.  He pointed to an award of nonservice-connected pension in the January 2007 decision that denied a TDIU and contended that "entitlement to pension was based solely on the Veteran's service-connected disabilities," arguing that whether the Veteran is unemployable due to service connected disabilities has already been decided by VA.  He also stated that VA had already determined that the Veteran is unemployable based on his service connected psychiatric disability and VA must therefore award a TDIU.

The Veteran's representative is incorrect as to his characterization of the basis for the nonservice-connected pension award.  In the January 2007 decision, the AOJ stated that it awarded the nonservice-connected pension because the SSA had determined that the Veteran was disabled "due to disabilities, which include "PTSD, degenerative joint disease in your shoulders and spinal stenosis, multi-level degenerative disc disease in your lumbar spine, bilateral hearing loss and left knee sprain" and that the disabilities are not likely to improve over time and would prevent the Veteran from being able to secure and follow a substantially gainful occupation.  While service connection has since been established for PTSD (in a March 2012 rating decision and effective October 28, 2004) service connection has not been established for a shoulder disability or for hearing loss.  

Even if one disputes the inclusion of the hearing loss, degenerative joint disease in the shoulders, and spinal stenosis as the basis for the SSA's determination of unemployablity, there are Forms SSA-831-C3, Disability Determination and Transmittal, of record that show that the SSA based its award on disabilities that are service-connected and that are not service- connected.  One SSA-831-C3 lists the primary diagnosis as PTSD and the secondary diagnosis as impulse control disorder with a disability onset date in December 2005.  The other lists a primary diagnosis of back disorder (disc/degenerative) and a secondary diagnosis of anxiety related disorder.  

Thus, at minimum the SSA determination, upon which the AOJ based its determination of unemployability for the pension, was based on conditions that are now service connected (PTSD) and are not service-connected (for example the impulse control disorder).  All psychiatric diagnoses do not get combined into one disability for VA purposes.  See Amberman v. Shinseki, 570 F.3d 1377, 13841 (recognizing that separately diagnosed psychiatric conditions could have different symptoms and therefore it would be improper for VA to treat separately diagnosed conditions as producing only the same disability).  The question as to whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to service connected disability or disabilities remains in dispute.  

Review of the record shows that the AOJ is aware of and is in the process of addressing the TDIU issue.  The AOJ sent a letter to him in April 2014 informing him that the AOJ is working on his claim and provided him with an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  A report of general information documents that the Veteran telephoned the AOJ in June 2014 and reported that he sent in his VA Form 21-8940 in May 2014.  Included in the brief statement by the VA employee is to ensure that this document is received and used to make a decision on his claim.  

The Board finds that it has insufficient medical evidence upon which adjudicate the TDIU claim.  Therefore a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for VA examinations with regard to the TDIU issue.  The examiners must review the claims file in conjunction with the examinations and must annotate the reports as to whether the claims file was reviewed.  The examiners are asked to comment on the functional impairment caused solely by the service-connected disabilities.  

2.  Then adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


